487 F.2d 215
UNITED STATES of America, Plaintiff-Appellee,v.Levy Joseph WILLIAMS, Defendant-Appellant.
No. 73-2662 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 20, 1973.

Walter H. Mizell, Dallas, Tex.  (Court-appointed), for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant Williams plead guilty to a violation of 18 U.S.C. Secs. 2113(a).1  At the time the federal sentence was imposed the appellant was in custody of state authorities under a criminal charge.  The federal sentence was to commence when he was released to the custody of a United States Marshal.  He now challenges the sentence imposed claiming that his federal sentence should run concurrently with his detention by the state.  We find no merit in this contention.  His federal sentence was imposed in accordance with the applicable law and the constitutionally protected rights of the appellant.  See Blackshear v. United States, 434 F.2d 58 (5th Cir. 1970) and 18 U.S.C. Sec. 3568.


2
Affirmed.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 The violation arose from the robbery of a savings and loan association